United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT

                             ___________

                             No. 97-1706
                             ___________

Wayne Tracy,                 *
                             *
         Appellant,          *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Western District of Missouri.
Cerner Corporation,          *
                             *
  [UNPUBLISHED]
         Appellee.           *
                       ___________

                                    Submitted:        September 29,
1997
                                              Filed: October 10,
1997
                             ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.


    After a jury rejected his disability discrimination
claim against Cerner Corporation, terminated employee
Wayne Tracy appeals the district court&s1 pretrial order


       1
      The HONORABLE SCOTT O. WRIGHT, United States District Judge for the
Western District of Missouri.
denying his motion for leave to file a fourth amended
complaint adding a claim under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621 et seq. The motion was
made nearly four months after the district court's
scheduling order deadline




                           -2-
for amending the pleadings, two business days before the
scheduled completion of discovery, and eighteen days
before dispositive motions were due. It was based upon
the previous day's deposition testimony of a Cerner vice-
president who did not make the decision to terminate
Tracy. After careful review of the record, we conclude
that the district court did not abuse its discretion in
denying the motion to add this claim as untimely. See
National Liberty Corp. v. Wal-Mart Stores, Inc., No. 96-
1794, 1997 WL 458996, at *4 (8th Cir. Aug. 13, 1997).
Accordingly, we affirm.

    A true copy.

          Attest:

                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-